The appellant was imprisoned under a commitment for a contempt of court, in violating an order of injunction. The warrant directed him to be detained for thirty days, and also until he should pay a fine imposed upon him by the court. The appellant sued out a writ of habeas corpus and claimed to be discharged on the sole ground that in the amount imposed in the fine there was included the sum of $150, for counsel fees in the proceedings to punish the appellant for the contempt.
Proceedings for contempt are regulated by title 13 of chapter 8 of part 3 of the Revised Statutes, which title is retained in force by section 471 of the Code. Section 21 of this title (2 R.S., 538), provides that where the misconduct has produced injury to any party a fine shall be imposed sufficient to indemnify such party and to satisfy his costs and expenses. Section 25 authorizes imprisonment for a term not exceeding six months and until the expenses of the proceeding are paid; and also, if a fine be imposed, until such fine be paid. It is evident that the court has jurisdiction to ascertain and determine the amount of the costs and expenses, and that, if *Page 10 
in determining this amount it includes items which ought not properly to be allowed as costs or expenses, this is merely an erroneous decision on a matter which the law has committed to its judgment, and is not an excess of jurisdiction or power. That such an error cannot render the commitment void, or be reviewed on habeas corpus is too plain a proposition to admit of argument.
The case of People ex rel. Tweed v. Liscomb (60 N.Y., 559) is cited as an authority in support of the proposition of the appellant, that the writ of habeas corpus is a proper remedy in such a case. How that decision can have been so misinterpreted it is difficult to comprehend. In respect to the question of the remedy by habeas corpus, what is decided in that case is, that where the punishment for a crime is defined and limited by statute and the court has imposed a sentence to the full limit allowed by the statute, it has exhausted its authority in the case, and that if it proceeds to impose further additional sentences the latter are void, and afford no justification for the detention of the prisoner after he has served out the full term of imprisonment which the statute empowered the court to impose upon him, and that he is then entitled to his discharge onhabeas corpus. This has no analogy to a case when a court empowered by law to ascertain and determine the amount of costs and expenses to be included in a fine, simply makes an erroneous decision as to the allowance of some item. If the court in this case had committed the prisoner for the full term of six months allowed by the statute, and had superadded to that a further commitment for six years, and the prisoner, after having paid his fine and served his six months' imprisonment, had applied to be discharged on habeas corpus, the case of People ex rel. Tweed
v. Liscomb might with propriety have been cited as an authority in support of his application.
The judgment of the General Term should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 11